Case 2:20-cv-00108-SPC-NPM Document 5 Filed 03/03/20 Page 1 of 2 PageID 77



                             United States District Court
                              Middle District Of Florida
                                 Fort Myers Division
Employers Insurance
Company of Wausau,
     Plaintiff,

v.                                                           2:20-cv-00108-FtM-38NPM

Redlands Christian Migrant
Association, Inc.,
     Defendant.
___________________________________/

                       Certificate of Interested Parties
                      And Corporate Disclosure Statement

       I hereby disclose the following pursuant to this Court’s interested persons order:

1.      The name of each person, attorney, association of persons, firm, law firm, partnership, and
corporation that has or may have an interest in the outcome of this action — including subsidiaries,
conglomerates, affiliates, parent corporations, publicly-traded companies that own 10% or more of
a party’s stock, and all other identifiable legal entities related to any party in the case:

Name                                                 Identity and Relationship
Employers Insurance Company of Wausau                Plaintiff

      Liberty Mutual Group, Inc. owns 100% of the stock of Employers Insurance Company of
Wausau.

       LMHC Massachusetts Holdings, Inc. owns 100% of the stock of Liberty Mutual Group Inc.

      Liberty Mutual Holding Company, Inc. owns 100% of the stock of LMHC Massachusetts
Holdings Inc.

2.     The name of every other entity whose publicly-traded stock, equity, or debt may be
substantially affected by the outcome of the proceedings:

       None
    Case 2:20-cv-00108-SPC-NPM Document 5 Filed 03/03/20 Page 2 of 2 PageID 78



3.     The name of every other entity which is likely to be an active participant in the
proceedings, including the debtor and members of the creditors’ committee (or twenty largest
unsecured creditors) in bankruptcy cases:

          Name                                         Identification and relationship
          Employers Insurance
          Company of Wausau                            Plaintiff

          Redlands Christian Migrant
          Associations, Inc.                           Defendant

4.     The name of each victim (individual or corporate) of civil and criminal conduct alleged to
be wrongful, including every person who may be entitled to restitution:

          Employers Insurance Company of Wausau.

        I hereby certify that, except as disclosed above, I am unaware of any actual or potential
conflict of interest involving the district judge and magistrate judge assigned to this case, and will
immediately notify the Court in writing on learning of any such conflict. I further certify that I have
inserted "None" if there is no actual or potential conflict of interest.

3 March 2020
                                               /s/Michael R. Morris
                                               Michael R. Morris
                                               Counsel for
                                               Florida Bar No. 70254
                                               Morris & Morris, P.A.
                                               777S. Flagler Drive, Suite 800 West Tower
                                               West Palm Beach, FL 33401
                                               Email: michael@morris.law
                                               Telephone: 561.903.0562
                                               Facsimile: 561.828.9351

                                  Certificate of Service

       I certify that on 3 March 2020, I electronically filed the foregoing document electronically
with the Clerk of Court by using CM/ECF which will generate a Notice of Electronic filing to
Keith Hanenian,1 attorney for Redlands Christian Migrant Association, keith@hanenianlaw.com,
Law Offices of Keith M. Hanenian, PA, PO Box 21268, Tampa, FL 33622-1268

                                               /s/ Michael R. Morris
                                               Michael R. Morris


1
    Mr. Hanenian has previously represented Redlands Christian Migrant Association.
